      Case 1:18-cv-05870-ER Document 38 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIGUEL HERNANDEZ,
                             Plaintiﬀ,
                                                                ORDER
               – against –
                                                           18 Civ. 5870 (ER)
CITY OF NEW YORK and CAPTAIN
RACHEL MORGAN,
                             Defendants.


RAMOS, D.J.:
       Miguel Hernandez brought this action against the City of New York and Captain
Rachel Morgan (collectively, “Defendants”), alleging violations of Title VII of the Civil
Rights Act of 1964 (“Title VII”) and New York City Human Rights Law (“NYCHRL”).
Doc. 14. Speciﬁcally, Hernandez alleged that Defendants subjected him to disparate
treatment on the basis of his gender and retaliated against him when he sought legal
recourse. Id. On June 7, 2019, the Court issued an Order and Opinion dismissing all but
Hernandez’s NYCHRL gender discrimination claim, and only “to the extent that it is not
barred by the statute of limitations.” Doc. 34 at 15. fe Court dismissed claims that
were barred by the statute of limitations with prejudice; however, all other dismissals
were without prejudice. Id. at 19. Hernandez never moved to amend his complaint to
address the deﬁciencies raised in the June 7, 2019 Order and Opinion, and the docket
subsequently went silent.
       On April 6, 2020, the Court ordered the parties to submit a status report by May 1,
2020. Doc. 35. Both parties complied. Docs. 36–37. In Hernandez’s letter, he writes
that “there are no federal claims pending” and requests that the remaining state claim be
either remanded to New York State Court or dismissed without prejudice. Doc. 36. In
Defendants’ letter, they argue that the Court should deem Hernandez’s federal claims
abandoned and dismiss them with prejudice. Doc. 37.
        Case 1:18-cv-05870-ER Document 38 Filed 05/05/20 Page 2 of 2




         fe Court has already dismissed Hernandez’s federal claims (albeit, without
prejudice); as such, these claims are no longer before the Court, and Defendants’ request
is denied. In light of Hernandez’s letter, the Court will dismiss the remaining NYCHRL
gender discrimination claim without prejudice pursuant to Federal Rule of Civil
Procedure 41(a)(2). Accordingly, the Clerk of Court is respectfully directed to close the
case.


         It is SO ORDERED.


Dated:    May 5, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            2
